El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
El presente recurso nos permite resolver, en primer lu-gar, si puede configurarse el delito de oferta de soborno, Art. 212 del Código Penal,(1) cuando tal oferta es dirigida a un agente encubierto de la Policía para que éste realice un acto comprendido dentro de las funciones del cargo que ha asumido a los fines de realizar una investigación criminal; en segundo término, debemos resolver en qué momento se considera presentada la denuncia, según se utiliza ese tér-mino en la regla 64(n)(2) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, a los fines de determinar si la misma fue *845presentada dentro de los sesenta (60) días siguientes al arresto de los imputados por la comisión de un delito me-nos grave; por último, si el incluir en una acusación un desglose de las diferentes fechas en que alegadamente se llevaron a cabo ofertas y entregas de dinero viola las dis-posiciones de la Regla 64(j) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.(2)
I
El Pueblo de Puerto Rico presentó seis (6) denuncias contra Hugo Carballosa y dos (2) contra Richard Balzac imputándoles la comisión del delito de oferta de soborno, Art. 212 del Código Penal, supra, y tres (3) denuncias contra ambos por el delito de conspiración, Art. 262 del Código Penal, 33 L.P.R.A. see. 4523. Luego del arresto de los acu-sados, la vista preliminar por el delito de oferta de soborno fue suspendida, primero a petición de los imputados y luego a petición del Fiscal.
En dicha vista declaró el sargento de la Policía, Adal-berto Mercado,'quien pertenecía a la División de Inteligen-cia Criminal. Este había estado realizando una investiga-ción confidencial sobre contrabando de café y había preparado varios informes al respecto. A esos fines, parti-cipó en varias reuniones con el Director de la División de Inteligencia y con el entonces Secretario del Departamento de Agricultura de Puerto Rico (en adelante Departamento). En una de las reuniones se le entregó a Mercado copia de una carta que se había recibido en el Departamento. En esta carta Hugo Carballosa expresaba que se había ente-rado por medio de un programa de televisión que el Depar-tamento tenía almacenado un excedente de 53,000 quinta-les de café de segunda clase y, en la misma, éste le hacía *846una oferta al Departamento como solución para disponer de ese sobrante de café.(3) El Secretario de Agricultura so-licitó que se realizara una investigación sobre esta oferta debido a que el nombre de Carballosa se mencionaba en algunos informes preparados por el Sargento Mercado y porque la oferta parecía ser demasiado generosa. Mercado solicitó entonces los servicios del agente Adrián Pagán para que éste realizara la investigación solicitada en torno a dicha propuesta.
Por su parte, el agente Pagán declaró en tal vista preli-minar que el 14 de noviembre de 1983, y retroactivo al 9 de noviembre de 1983, suscribió los documentos pertinentes a los fines de ocupar la posición de Ayudante Especial del Administrador de la Administración para el Desarrollo Agrícola, a cargo de los Programas de Intercambio de Café. Desde la fecha antes mencionada hasta el 30 de marzo de 1984, dicho agente se dedicó a familiarizarse con el personal y las funciones de dicha Administración. Como tal fun-cionario, se comunicó posteriormente con Carballosa y acordaron reunirse para discutir la mencionada propuesta.
Se reunieron en varias ocasiones. En la primera de ellas, Pagán informó a Carballosa que estaba estudiando su propuesta para tomar una determinación y hacer una recomendación al Departamento. Carballosa le indicó que él representaba a los hermanos Balzac en Puerto Rico, quienes tenían sus oficinas principales en Nueva York y se dedicaban a los negocios relacionados con el café. En otra ocasión, Carballosa le ofreció parte del dinero que habría de corresponderle a éste como resultado de la transacción a cambio de que Pagán hiciera una recomendación favorable lo antes posible. Le indicó, además, que habría de hablar *847con los hermanos Balzac a los fines de llegar a un acuerdo sobre el particular. En una reunión posterior, Carballosa le entregó una carta firmada por él donde le garantizaba la mitad del dinero a ser devengado por éste en el negocio. En una de las reuniones estuvo presente Richard Balzac, quien ratificó dicho ofrecimiento.
Después que se firmó el acuerdo en que Balzac aceptó la contraoferta que le hizo el Departamento, Pagán acom-pañó a Carballosa a Nueva York a cobrar el dinero que éste le había ofrecido por ayudarle a que se materializara la transacción de café. En Nueva York fueron a la oficina de Balzac, quien le entregó a Pagán $25,000 en efectivo. Días más tarde Carballosa le entregó a Pagán $25,000 adiciona-les en Puerto Rico.
Tras escuchar esta prueba, el magistrado que presidió la vista preliminar determinó causa probable contra Carba-llosa y Balzac por un solo cargo del delito de oferta de so-borno por entender que se trataba de una sola transacción criminal. En la acusación presentada por tal delito, el Fiscal hizo referencia a seis (6) fechas diferentes. Imputó que en cuatro (4) de estas fechas los acusados prometieron dar, y en otras dos (2) entregaron, dinero a un funcionario del Gobierno con el propósito de que “tal remuneración o bene-ficio habría de influir en cualquier acto, decisión o dicta-men de dicha persona en su carácter oficial”. Exhibit XVII, pág. 22.
En el acto de la lectura de las acusaciones, los acusados solicitaron tiempo para alegar y luego presentaron sendas mociones en las que solicitaron la desestimación de las mismas bajo los incisos (j), (n)(2) y (p) de la Regla 64 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Se celebró una vista oral para discutir estas mociones, a las cuales se opuso por escrito el Ministerio Público. Luego de oír a las partes, el tribunal sostuvo las mismas y ordenó la desesti-mación de todas y cada una de las acusaciones presentadas. El Pueblo de Puerto Rico recurrió ante este *848Tribunal mediante petición de certiorari, solicitando la re-visión de dicha resolución. Expedimos el auto y ahora pro-cedemos a resolver, atendiendo los planteamientos del Es-tado en el mismo orden en que fueron hechos.
II
Señala el Estado que el tribunal a quo erró al acoger los planteamientos presentados por ambos imputados en su moción de desestimación al amparo de la Regla 64(p) de Procedimiento Criminal, supra, y proceder a desestimar la acusación presentada en contra de éstos por el delito de oferta de soborno, Art. 212 del Código Penal, supra.
Los recurridos alegan, por su parte, que la determina-ción de causa probable por tal delito no fue hecha con arre-glo a derecho porque la evidencia presentada por el Estado en la vista preliminar no estableció uno de los elementos necesarios del delito imputado, ya que quedó establecido que el agente Pagán no era, en realidad, un funcionario del Departamento con facultad en ley para realizar el acto por el cual recibió el supuesto soborno.
Incidió el tribunal de instancia al acoger dicho planteamiento. Veamos.
El Art. 212 del Código Penal de 1974 (33 L.P.R.A. see. 4363), leído en conjunto con el Art. 209 del mismo Código, 33 L.P.R.A. see. 4360, dispone:
Toda persona que directamente o por persona intermedia diere o prometiere a un funcionario o empleado público, o ju-rado, o árbitro, o cualquier otra persona autorizada en ley para oír o resolver una cuestión o controversia, o a un testigo, dinero o cualquier beneficio ... [para realizar un acto regular de su cargo o función] será sancionada con la pena de reclusión fijada en la sección correspondiente.
El delito de oferta de soborno comprende como una de sus modalidades dar o prometer “ ‘a un funcionario o em-*849pleado público, directamente o a través de un intermedia-rio, dinero o cualquier beneficio para que realizara un acto regular de su cargo o función..(Énfasis suplido.) Pueblo v. Márquez y Bermúdez, 122 D.P.R. 93, 103 (1988). Véase Pueblo v. Bigio Pastrana, 116 D.P.R. 748, 758 (1985).
En Pueblo v. Bigio Pastrana, supra, págs. 757-758, resolvimos que “[s]on elementos esenciales del delito de oferta de soborno ... los siguientes: 1. dar u ofrecer dinero o cualquier beneficio; 2. que la dación u ofrecimiento se haga a un funcionario o empleado público, ya sea directamente a él o a través de un intermediario, y 3. que la dación u ofrecimiento se haga con el propósito de que dicho empleado o funcionario realice un acto regular de su cargo o función”. (Énfasis suplido y escolios omitidos.) Este último requisito es el que suscita la polémica en el presente caso, pues alegan los recurridos que la posición que ocupaba el agente Pagán en el Departamento era sólo para fines de la investigación y que, por lo tanto, el acto que los recurridos pretendían que el agente realizara no era “ ‘un acto regular de su cargo o función’ ”, faltando así uno de los elementos esenciales del delito. Apéndice II al Memorando en oposición a petición de certiorari, pág. 3.
Como señaláramos en Pueblo v. Bigio Pastrana, supra, págs. 756-757, “[e]l Art. 212 condena cierta conducta antisocial e indeseable, la cual corrompe o pretende corromper al funcionario público, quien debe descargar gratuitamente las obligaciones inherentes de su cargo sin que esté de por medio emolumento o cualquier beneficio adicional al que por ley le corresponde”. (Énfasis suplido.) El delito va dirigido, pues, a penalizar exclusivamente a la persona que mediante el ofrecimiento o entrega de cualquier beneficio (monetario o de otra índole) a un funcionario público pretende que este último cumpla con las funciones que está obligado a realizar gratuitamente. Ese tipo de conducta es la “que se pretende reprimir al estatuir el de-*850lito de oferta de soborno”. Pueblo v. Bigio Pastrana, supra, pág. 757. No hay que probar, sin embargo, que el funciona-rio “tenía la autoridad final en la cadena de eventos. ... Es suficiente en derecho que el acto que se interesa llevar a cabo esté comprendido entre los deberes generales del em-pleado según descritos en su nombramiento y conforme a las tareas que diariamente realiza”. (Enfasis en el original.) Id., pág. 759. Según la evidencia que tuvo ante sí el magistrado en la vista preliminar, al momento de los hechos el agente Pagán había sido nombrado y había to-mado posesión del cargo de Ayudante Especial del Admi-nistrador, a cargo de los Programas de Intercambio de Café, y temporeramente(4) se encontraba ejerciendo las funciones inherentes al cargo. Los recurridos le entregaron el dinero al agente Pagán en la creencia de que éste lleva-ría a cabo de tal modo un acto regular del cargo o empleo que estaba temporeramente ocupando.(5) Eso es todo lo que requiere el Art. 212 de nuestro Código Penal, supra.
Sólo procede declarar con lugar una moción para desestimar una acusación o denuncia basada en el inciso (p) de la Regla 64 de Procedimiento Criminal, supra, cuando existe una ausencia total de prueba que demuestre la existencia de causa probable para creer que el acusado cometió el delito que se le imputa. Pueblo v. Tribunal Superior, 104 D.P.R. 454 (1975). A la luz de los criterios que *851fijamos en Pueblo v. Bigio Pastrana, supra, y de los pro-nunciamientos que hacemos hoy, forzoso es concluir que erró el tribunal de instancia al determinar que la evidencia que tuvo ante sí el magistrado en la vista preliminar fue insuficiente para presentar las acusaciones contra los re-curridos por el delito de infracción al Art. 212 del Código Penal, supra.
Por último, queremos hacernos eco de los planteamientos que hace el Procurador General Auxiliar en su recurso en torno a la importancia de la figura del agente encubierto en el esclarecimiento y procesamiento de cierto tipo de delitos que, como el caso de autos, tienden a come-terse subrepticiamente. Señala el Procurador, citando el caso Pueblo v. Seda, 82 D.P.R. 719, 730 (1961), lo siguiente:
“No hay duda de que el agente encubierto es un arma de investigación que es necesario utilizar en ciertos delitos, que por su característica esencial de clandestinidad, permanecerían impunes si no se contara con este método. Todo cuanto se re-' quiere es que la actuación del agente no incite o induzca la intención criminal en la mente del acusado, aunque facilite la comisión del delito.” (Citas omitidas.) Petición de certiorari, pág. 7.
Apoyamos el uso apropiado del agente encubierto en aquellos casos relacionados con delitos contra la función pública siempre y cuando su intervención no sea para in-ducir al acusado a la comisión de un delito que de otro modo no hubiera intentado cometer.
HH I — I HH
Alega el Estado que erró el tribunal a quo al desestimar bajo la Regla 64(n)(2) de Procedimiento Criminal, supra, las acusaciones presentadas contra ambos imputados por el delito de conspiración. No se cometió dicho error.
La Regla 64(n)(2), supra, establece como motivo *852para desestimar la acusación el que no se haya presentado acusación o denuncia contra el acusado dentro de los se-senta (60) días de su arresto o citación. Esta regla va diri-gida a proteger el derecho constitucional a juicio rápido. (6) En este caso habían transcurrido ciento cuarenta y nueve (149) días desde la fecha del arresto de Carballosa y ciento treinta (130) días desde que se diligenció el arresto de Balzac, cuando fueron presentadas por el Fiscal las acusacio-nes en contra de éstos por el delito de conspiración. El he-cho de que los imputados hayan solicitado la suspensión de la vista preliminar señalada para determinar si existía o no causa probable para acusar a los recurridos por el delito grave de oferta de soborno, en ninguna forma interrumpió el término de sesenta (60) días que tenía el Fiscal para presentar las acusaciones por el delito menos grave de conspiración, contados a partir de la fecha del arresto de los acusados. Para presentar las acusaciones por tal delito no fue necesario la celebración de una vista preliminar previa. Regla 23(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
Aun cuando el delito de conspiración es menos grave, por excepción, es el Tribunal Superior el que tiene competencia exclusiva sobre el mismo. Art. 262 del Código Penal, supra. En los procesos iniciados en el Tribunal Superior, la acusación es la primera alegación del Estado. Esta se presenta por el fiscal en la Secretaría del Tribunal Superior luego de firmarla y jurarla. Regla 34 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Sin embargo, la presentación de una denuncia por el delito de conspiración en el Tribunal de Distrito dentro de los sesenta (60) días siguientes al arresto de los acusados, hubiera tenido el mismo efecto que si se hubiese presentado la acusación en el Tribunal Superior, ya que desde que se aprobó la Cons-*853titución en el 1952 los tribunales de Puerto Rico constitu-yen un sistema judicial unificado en lo que concierne a su jurisdicción, funcionamiento y administración. Pueblo v. De Jesús Gómez, 100 D.P.R. 629, 632-633 (1972); Art. V, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1.
A tenor con dicho precepto, el señor Procurador alega en apoyo a su segundo señalamiento de error que la denuncia que sirve de base a la expedición de una orden de arresto o citación, conforme dispone la Regla 6 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, es la misma “denuncia” a la que alude la Regla 64(n)(2)(7) de Procedimiento Criminal, supra, por lo que, según el Procurador, las denuncias en el caso de autos fueron presentadas dentro de los sesenta (60) días del arresto de ambos imputados, cumpliendo así con los términos de juicio rápido que ordena la Regla 64(n)(2) de Procedimiento Criminal, supra. Este planteamiento por parte del Estado es inmeritorio y carente de toda lógica procesal.
La “denuncia” a que alúde la Regla 64(n)(2) de Procedimiento Criminal, supra, se refiere a la primera alegación del Estado en un proceso iniciado en el Tribunal de Distrito.(8) Esto ocurre cuando la denuncia original es remitida por el magistrado, una vez determinada causa probable para el arresto o citación del imputado, a la sala correspondiente del Tribunal de Distrito, convirtiéndose entonces en el pliego acusatorio o primera alegación del Estado que sirve de base para el juicio.(9) Es en dicho momento cuando se considera “presentada la denuncia” a que *854hace referencia la Regla 64(n)(2) de Procedimiento Criminal, supra.
Por lo antes expuesto resolvemos que actuó correcta-mente el tribunal a quo al desestimar dichas acusaciones a tenor con lo dispuesto en la Regla 64(n)(2), supra. Por tra-tarse de un delito menos grave, dicha desestimación im-pide la presentación de una nueva acusación por el delito de conspiración.(10)
IV
Como último planteamiento, señala el señor Procurador que también se equivocó el juez de instancia al aplicar el fundamento contenido en el inciso (j) de la Regla 64 de Procedimiento Criminal, supra, para desestimar la acusa-ción presentada en contra de ambos imputados por el de-lito de oferta de soborno. Tal error se cometió. Veamos.
A pesar de que la prueba presentada en la vista preli-minar demostró que en varias ocasiones uno solo de los imputados, y en otras ambos conjuntamente, ofrecieron y entregaron dinero al agente Pagán con la inteligencia de que éste, a cambio, ayudara a que se materializara la oferta de compraventa de café que éstos habían hecho al Departamento, el magistrado en la vista preliminar deter-minó causa probable por un solo delito de oferta de soborno porque entendió que se trataba de una sola transacción criminal. A base de dicha determinación, el Fiscal presentó una acusación en contra de ambos por el delito de oferta de soborno, en la cual se alegó en un solo cargo que:
Los referidos acusados, HUGO CARBALLOSA VAZQUEZ y RICHARD BALZAC, actuando en algunas situaciones indepen-dientemente y en otras en concierto y común acuerdo y en un designio común, en o allá para los días 24 de abril de 1984, a la 1:30 p.m. en la Calle Hipódromo, Parada 20 en Santurce, Puerto *855Rico, 28 de abril de 1984, a las 7:15 p.m. en la Ave. Campo Rico de Country Club, Río Piedras, Puerto Rico, 22 de mayo de 1984, a las 10:00 a.m. en Hato Rey, Puerto Rico, 4 de junio de 1984, a las 10:55 a.m. en el Hotel Palace de Isla Verde, Puerto Rico, 2 de septiembre de 1984, a las 5:50 p.m. en Bronxville, Nueva York y 21 de septiembre de 1984, a las 9:35 a.m. en la Ave. Campo Rico de Country Club, Río Piedras, que forma parte de la jurisdic-ción del Tribunal Superior de Puerto Rico, Sala de San Juan, ilegal, voluntaria, maliciosa y criminalmente, prometieron dar en algunas ocasiones y en otras dos entregaron la cantidad de $25,000 y $24,640 respectivamente, a un funcionario de la Ad-ministración de Fomento para el Desarrollo Agrícola de Puerto Rico en la inteligencia de que tal remuneración o beneficio ha-bría de influir en cualquier acto, decisión o dictamen de dicha persona en su carácter oficial. Exhibit XVII, pág. 22.
El juez de instancia desestimó la acusación por entender que ésta imputaba en un solo cargo la comisión de más de un delito, lo que constituye fundamento para desestimar la acusación bajo la Regla 64(j) de Procedimiento Criminal, supra.
Al así actuar, el juez de instancia cometió error al desestimar la acusación, pues no surge de ésta que se les estuviera imputando a ambos recurridos la comisión de más de un delito en un solo cargo, sino que en un solo cargo se les imputó la comisión de un delito continuado que se llevó a cabo mediante diferentes actos realizados en diferentes fechas, y que constituyen las dos (2) modalidades en que puede cometerse el delito imputado.
En la tradición civilista, y en particular en los códigos ibero-americanos, se define el delito continuado como varias violacio-nes de la misma ley o disposición penal, cometidas en el mismo momento de acción o en momentos diversos con actos ejecutivos de la misma resolución criminal, o con el mismo designio, o con una intención genérica común. Entre los requisitos del delito continuado están: violación de la misma disposición legal, plu-ralidad de actos o hechos realizados en fechas distintas, una misma resolución, propósito o intención criminal. D. Nevares-Muñiz, Derecho Penal Puertorriqueño, Hato Rey, Ed. Inst. De-sarrollo del Derecho, 1983, See. 8.4.2., pág. 278.
*856En este caso se trata de un solo delito porque la serie de actos alegadamente realizados por los recurridos violenta-ron una misma disposición penal y estuvieron dirigidos a alcanzar un mismo fin o designio criminal, aun cuando cada uno de estos actos, de haberse realizado aisladamente y de forma independiente, hubiesen podido ser juzgados como un delito distinto. Pueblo v. Tribunal Superior, 94 D.P.R. 392, 396 (1967); Pueblo v. Adorno, 81 D.P.R. 518, 535-536 esc. 5 (1959).
Cuando todos los actos imputados en un solo cargo constituyen un solo delito, no hay duplicidad y no es de aplicación la Regla 64(j) de Procedimiento Criminal, supra, que sólo aplica cuando se imputa más de un delito en un solo cargo.
En Pueblo v. Echavarry et al., 28 D.P.R. 6, 10 (1920), citamos con aprobación del caso Ben v. State, 58 Am. Dec. 242, que:
“Cuando varios actos ejecutados por la misma persona no son sino pasos sucesivos en el curso de un propósito criminal y que constituyen en conjunto un solo delito, aunque cada uno de ellos realizados aisladamente podrían constituir un delito, dichos actos todos pueden ser imputados en un solo cargo[.]” Véanse, además: United States v. Cohen, 444 F. Supp. 1314, 1320 (1978); United States v. Cohen, 35 F.R.D. 227, 231 (1964), confirmado en Cohen v. United States, 378 F.2d 751, 754, cert. denegado, 389 U.S. 897 (1967); United States v. Selage, 175 F. Supp. 439, 442 (1959).
Tampoco existe duplicidad en la acusación por el hecho de que en un solo cargo se haya alegado que ambos imputados cometieron el delito de oferta de soborno bajo las dos (2) modalidades en que éste puede cometerse, o sea, en ocasiones prometiendo dar y en otras entregando dinero a un funcionario público con el propósito de sobornarlo.
Cuando un delito puede cometerse en dos (2) o más formas o modalidades diferentes, según tipificadas en *857la misma disposición penal, puede incluirse en un solo cargo de la acusación todas las modalidades que alegada-mente cometieron los imputados si éstos fueron cometidos con un mismo propósito, fin o designio criminal en un mismo curso de conducta por constituir todos los actos rea-lizados un solo delito. Pueblo v. Cedeño, 95 D.P.R. 369, 370 (1967); Pueblo v. Adorno, supra, págs. 533-534 esc. 4; Pueblo v. Palacios, 66 D.P.R. 961, 962-963 (1947); Pueblo v. Labrador, 57 D.P.R. 687, 691 (1940); Crain v. United States, 162 U.S. 625, 636 (1896); United States v. Lubomski, 277 F. Supp. 713, 718 (1967); United States v. Ricciardi, 40 F.R.D. 135, 136 (1965); United States v. Selage, supra, pág. 442; United States v. Raff, 161 F. Supp. 276, 281 (1958).
Por los fundamentos anteriormente expuestos, se dic-tará sentencia que revoque la resolución recurrida en cuanto desestimó la acusación presentada contra ambos imputados por el delito de oferta de soborno, y que confirme dicha resolución en lo referente a la desestimación de las acusaciones presentadas en contra de éstos por el delito de conspiración. Se ordenará la devolución del caso al tribunal de instancia para que continúen los procedimientos en forma compatible con esta opinión.
El Juez Asociado Señor Rebollo López disintió con opi-nión escrita.
— O —

 33 L.P.R.A. see. 4363.


 Dicha disposición prohíbe el que se incluyan en una acusación o denuncia más de un delito.


 La oferta consistía en cambiar ese café de segunda clase por un café de primera importado y semitostado al 10%, más una bonificación de $12 por quintal para el Departamento de Agricultura. La carta también señalaba que si el Departa-mento de Agricultura aceptaba la oferta, éste obtendría una ganancia de aproxima-damente $3,030,540.


 Nuestro Código Penal, en su Art. 7(16), define al funcionario o empleado público como “[t]oda persona que ejerza un cargo o desempeñe una función retri-buida o gratuita, permanente o temporal, en virtud de cualquier tipo de nombra-miento, contrato o designación (Enfasis suplido.) 33 L.P.R.A. see. 3022(16).


 Ante un planteamiento similar al que hacen los recurridos en este caso, la Corte de Apelaciones para el Sexto Circuito señaló lo siguiente:
“To limit [Sec. 201 (b) (1)(C)] in the manner suggested by the defendants would excuse bribers of public officials who fully intended to gain an advantage by making a corrupt offer to a public official but were mistaken in their impression of what the public official could lawfully do. The deterrent value of punishing the bad intent of bribers is the same regardless of whether or not the acts to be accomplished are within the scope of the actual lawful duties of the bribed public official and regardless of whether the briber has correctly perceived the precise scope of the official’s lawful duties.” United States v. Gjieli, 717 F.2d 968, 976 (1983).


 Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1.


 La Regla 64(n)(2) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, establece como uno de los fundamentos para desestimar una acusación o denuncia lo siguiente: “Que no se presentó acusación o denuncia contra el acusado dentro de los sesenta (60) días de su arresto o citación ....”


 Regla 34(B) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.


 Regla 5, 6(a), 22(c), 24(a), 34(B) y 35(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Véase Pueblo v. Tribunal Superior, 95 D.P.R. 580, 582 (1967).


 Regla 67 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.